Case 1:20-mc-00199-JGK-OTW Document 3-56 Filed 04/24/20 Page 1 of 3




           Exhibit DDD
                                           Case 1:20-mc-00199-JGK-OTW Document 3-56 Filed 04/24/20 Page 2 of 3
                           NEW YORK     LOS ANGELES    SOUTH FLORIDA    CHICAGO   NATIONAL   TRI-STATE                                 SUBSCRIBE    SIGN IN   search   

NEWS       MAGAZINE      RESEARCH      EVENTS      VIDEO   TRD TALKS LIVE                                                                             
TRENDING:    Coronavirus   Blackstone    Compass   WeWork




                                   TRD NEW YORK / By David Jones                                                          April 05, 2011 07:12 PM

                                            Ziel Feldman and the Setai

                                            HFZ, led by Ziel Feldman, and Israel’s Acro Group,
                                            have closed on an
                                            $80 million deal with Anglo Irish Bank to buy the
                                            note at the Setai
                                            condominium at 40 Broad Street.

                                            Anglo Irish, the struggling Irish lender, put its $147
                                            million
                                            construction loan up for sale in 2010 after the
                                            sponsor, Zamir
                                            Equities, defaulted on the debt.

                                            Zamir completed the conversion of the 34-story
                                            o�ce building into a
                                            condo and sold around 50 percent of the units, but
                                            former Attorney
                                            General Andrew Cuomo allowed buyers to back out of
                                            their contracts and
                                            halted future sales.


                                                          Become a TRD insider today and support factual journalism.   SUBSCRIBE NOW     SIGN IN
Case 1:20-mc-00199-JGK-OTW Document 3-56 Filed 04/24/20 Page 3 of 3
        General Andrew Cuomo allowed buyers to back out of their
                                                                                                          SUBSCRIBE
        contracts and
        halted future
       NEW YORK
                      sales.
                 LOS ANGELES SOUTH FLORIDA CHICAGO NATIONAL TRI-STATE

        “The Setai is an outstanding product that shines within the
        current
        inventory in FiDi and I am con�dent that sales will go extremely
        well,” said Prudential Douglas Elliman broker Lenny Sporn from
        the Tavivian-Sporn Group, who
        represented HFZ in the deal.

        A spokesperson for Attorney General Eric Schneiderman said an
        amendment was accepted March 23, which will allow the
        building to
        resume sales until a new amendment is �led in six months.

        The new buyers expressed optimism that they would be able to
        move
        forward with sales at the property. Feldman has teamed with
        Acro on a
        number of other distressed assets in New York, including the
        note on
        303 East 51st Street, the highrise condo from Kennelly
        Development
        that was halted due to a fatal crane accident.

                                   ADVERTISEMENT




                         Support factual journalism      SUBSCRIBE     
                                                                 If You Like to Play, this Game is a Must-Have
